Per Curiam:
We are of opinion that the plaintiff failed to show any negligence on the part of defendant and that the death of her husband was caused by his own negligence in attempting to climb to the top of the pile of lumber by an unsafe way unnecessarily selected by himself. The findings of negligence on the part of the defendant and of freedom from negligence on the part of decedent are, therefore, reversed and the judgment and order are reversed, with costs, and complaint dismissed, with costs. Present — Ingraham, P. J., McLaughlin, Laughlin, Scott and Dowling, JJ. Judgment and order reversed, with costs, and complaint dismissed, with costs.